i}

|

_ Case 1:19-cv-02795-RBW Document 34 Filed 08/10/20 Page 1 of 3

— Overen Sates Wrstarer Couer :
For Ve Weetieer OF

 

{ro a

FEDERAL RURBAU OF

PRTSONS,

| SESue RROWN,
Plant

Deelah

 

 

 

ass

LUMBZA

 

Mem N__FOR_AN Exess OF a

 

 

 

dhe

0 Se

Ow

    

See

-A\.

 

op

os me Mh moat

 

she oh
=o

ymca ot
fern TH

Clametéa KS a“ ASK

roa A pt

% Chained Petts S.

“chatmonk")

ae Le. ke (ort Ou “ity BO

her & ba, 2O9— x

MAGEE

pe tog
(Nodee- evn O

Vomcber Uh, JAN,
eae yd he claimant hereatrhee
Illy Sovecke Whe pears
oan on

0) NB, C-

ae 020).

efi AG

Se ot < pesha.
\\e clos so gs ies, Sue

onek—

As Bvhateds

Mudra’ S

fe ha. A\4-cu- 0795 (ag)

0 nn
\ Act, Wa) tip
“(DE Shel

the

_s

speaina
Case 1:19-cv-02795-RBW Document 34 Filed 08/10/20 Page 2 of 3

\reeeina ‘

 

 

 

Re dlly TIA pn cacondence wie the pismm
nel ole oS er. U€7 CLS. ALG

 

 

  
 

 

 

“non envelope eco

 

 

(A288), \, aN ai x pieags
N ee Ens Closs, \ Af eskeg :
om US,RS. bru =e FAA 4023 O72’

 

 

WV9D Cam 73 “VSN be Me. Semte Wheder OP

 

 

ee FOE Terre le CMO ih - ecw lle adtny NaN

 

neo SoA eC fSiy Sis oA 0 '

 

 

jae

 

 

 

nc Be : oe

 

 

"Medks S. Galles
Reg. Ni, See

 

 

 

Rd. Ge 32 CS

 

Veo thle, IN 7605 _

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-02795-RBW Document 34 Filed 08/10/20 Page 3 of 3

Coossenare o¢ Seeyrce

 

 

 

 

 

 

x Murkon S. Gullesbel,
ryhes en copes 3 Me 3
coun pale \\.. ay sa a —

MM ener) hones, rears a AE @.

 

 

Me. Ee Te Ce te Cie oni hte St vg ly

 

 

 

haae Sal she GS al Ohi Sut.
aS Se tS a re a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
